UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-2 CUTERA, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NOTICE OF 2 TO BE HELD ON JUNE 19, 2013 10:00 A.M. Pacific Time To our Stockholders: You are cordially invited to attend the 2013 Annual Meeting of Stockholders of Cutera, Inc. (the “Company”).The meeting will be held at our principal executive offices located at 3240 Bayshore Blvd., Brisbane, California 94005-1021.The meeting will be held on June 19, 2013 at 10:00 a.m. Pacific Time, for the following purposes: 1. To elect three Class III directors to each serve for a three-year term that expires at the 2016 Annual Meeting of Stockholders and until their successors have been duly elected and qualified; 2. To ratify the selection of Ernst & Young LLP as the independent registered public accounting firm of the Company (the “Independent Registered Public Accounting Firm”) for the fiscal year ending December 31, 2013; 3. To approve our amended and restated 2004 Equity Incentive Plan; 4. To hold a non-binding vote on the compensation of our Named Executive Officers; and 5. To transact such other business as may properly come before the Annual Meeting, including any motion to adjourn to a later date to permit further solicitation of proxies, if necessary, or before any adjournment thereof. The foregoing items of business are more fully described in the proxy statement accompanying this Notice of Annual Meeting. To help conserve resources and reduce printing and distribution costs, we will be mailing a notice to our stockholders, instead of a paper copy of this proxy statement and our 2012 Annual Report, with instructions on how to access our proxy materials over the Internet, including this proxy statement, our 2012 Annual Report and a form of proxy card or voting instruction card.The notice will also contain instructions on how each of those stockholders can receive a paper copy of our proxy materials. The meeting will begin promptly at 10:00 a.m., local time, and check-in will begin at 9:50 a.m. local time.Only holders of record of shares of our common stock (NASDAQ: CUTR) at the close of business on April 22, 2013 will be entitled to notice of, and to vote at, the meeting and any postponements or adjournments of the meeting. For a period of at least 10 days prior to the meeting, a complete list of stockholders entitled to vote at the meeting will be available and open to the examination of any stockholder for any purpose relating to the Annual Meeting during normal business hours at our principal executive offices located at 3240 Bayshore Blvd., Brisbane, California 94005-1021. By order of the Board of Directors, Kevin P. Connors President and Chief Executive Officer Brisbane, California April 29, 2013 YOUR VOTE IS IMPORTANT! REGARDLESS OF WHETHER YOU PLAN TO ATTEND THE MEETING, PLEASE PROMPTLY VOTE BY TELEPHONE, OR IF AVAILABLE, ELECTRONICALLY, OR, IF YOU RECEIVED PER YOUR REQUEST A PAPER COPY OF OUR PROXY MATERIALS, COMPLETE, SIGN, DATE, AND RETURN THE ENCLOSED PROXY CARD IN THE ACCOMPANYING POSTAGE-PAID ENVELOPE.NO ADDITIONAL POSTAGE IS NECESSARY IF THE PROXY CARD IS MAILED IN THE UNITED STATES OR CANADA.YOU MAY REVOKE YOUR PROXY AT ANY TIME BEFORE IT IS VOTED AT THE MEETING. TABLE OF CONTENTS Page QUESTIONS AND ANSWERS REGARDING THIS SOLICITATION AND VOTING AT THE ANNUAL MEETING 1 Why am I receiving these proxy materials? 1 Why did I receive a notice in the mail regarding the Internet availability of the proxy materials instead of a paper copy of the proxy materials? 1 What is the purpose of the Annual Meeting? 2 Who is entitled to attend the meeting? 2 Who is entitled to vote at the meeting? 2 How many shares must be present or represented to conduct business at the meeting (that is, what constitutes a quorum)? 2 What items of business will be voted on at the meeting? 2 How does the Board recommend that I vote? 3 What shares can I vote at the meeting? 3 What is the difference between holding shares as a stockholder of record and as a beneficial owner? 3 How can I vote my shares without attending the meeting? 3 How can I vote my shares in person at the meeting? 3 Can I change my vote? 3 Is my vote confidential? 4 What vote is required to approve each item and how are votes counted? 4 What is a “broker non-vote”? 5 How are “broker non-votes” counted? 5 How are abstentions counted? 5 What happens if additional matters are presented at the meeting? 5 Who will serve as inspector of election? 5 What should I do in the event that I receive more than one set of proxy/voting materials? 5 Who is soliciting my vote and who will bear the costs of this solicitation? 6 Where can I find the voting results of the meeting? 6 What is the deadline to propose actions for consideration at next year’s Annual Meeting of stockholders or to nominate individuals to serve as directors? 6 STOCK OWNERSHIP 8 Security Ownership of Certain Beneficial Owners and Management 8 Section 16(a) Beneficial Ownership Reporting Compliance 9 CORPORATE GOVERNANCE AND BOARD MATTERS 9 Director Independence 9 Board Leadership Structure 9 Risk Oversight and Analysis 9 Committees of the Board 10 Meetings Attended by Directors 11 Director Nomination Process 11 Director Compensation 12 Code of Ethics 13 Compensation Committee Interlocks and Insider Participation 13 Certain Relationships and Related Transactions 13 Review, Approval or Ratification of Related Party Transactions 13 Family Relationships 14 Indemnification Agreements 14 Communications with the Board by Stockholders 14 -i- Table of Contents TABLE OF CONTENTS Page Stock Ownership Guidelines 14 REPORT OF THE AUDIT COMMITTEE 15 PROPOSAL ONE—ELECTION OF DIRECTORS 16 Classes of the Board of Directors 16 Director Nominees 16 Board of Directors’ Recommendation 17 Directors Whose Terms Extend Beyond the 2012 Annual Meeting 17 PROPOSAL TWO—RATIFICATION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 19 Board of Directors’ Recommendation 19 Audit and Non-Audit Services 19 PROPOSAL THREE— APPROVAL OF AMENDED AND RESTATED 2 21 PROPOSAL FOUR— NON-BINDING VOTE ON EXECUTIVE COMPENSATION 29 General 29 Summary of 2012 Executive Compensation Program 29 Board of Directors’ Recommendation 30 NAMED EXECUTIVE OFFICERS AND EXECUTIVE COMPENSATION 31 Compensation Discussion and Analysis 31 Internal Revenue Code Section 162(m) and Limitations on Executive Compensation 40 Securities Authorized for Issuance Under Equity Compensation Plans 41 Summary Compensation Table 42 Grants of Plan-Based Awards 43 Equity Incentive Awards Outstanding 43 Options Exercised and Stock Vested 44 Potential Payments Upon Termination or Change in Control 44 COMPENSATION COMMITTEE REPORT 47 OTHER MATTERS 48 APPENDIX A - 2(AS AMENDED) 49 -ii- Table of Contents PROXY STATEMENT FOR 2 TO BE HELD ON JUNE 19, 2013 The Board of Directors of Cutera, Inc., a Delaware corporation, is soliciting the enclosed proxy from you.The proxy will be used at our 2013 Annual Meeting of Stockholders to be held on Wednesday, June 19, 2013, beginning at 10:00 a.m., Pacific Time, which is the local time, at our principal executive offices located at 3240 Bayshore Blvd., Brisbane, California 94005-1021, and at any postponements or adjournments thereof.This proxy statement contains important information regarding the meeting.Specifically, it identifies the matters upon which you are being asked to vote, provides information that you may find useful in determining how to vote and describes the voting procedures. In this proxy statement the terms “we”, “our”, “Cutera” and the “Company” each refer to Cutera, Inc.; the term “Board” means our Board of Directors; the term “proxy materials” means this proxy statement, the enclosed proxy card, and our Annual Report on Form 10-K for the year ended December 31, 2012, filed with the U.S. Securities and Exchange Commission (the “SEC”) on March 15, 2013, and the term “Annual Meeting” means our 2013 Annual Meeting of Stockholders. We are sending the Notice of Internet Availability of Proxy Materials on or about May 9, 2013, to all stockholders of record at the close of business on April 22, 2013 (the “Record Date”). QUESTIONS AND ANSWERS REGARDING THIS SOLICITATION AND VOTING AT THE ANNUAL MEETING Why am I receiving these proxy materials? You are receiving these proxy materials from us because you were a stockholder of record at the close of business on the Record Date (which was April 22, 2013).As a stockholder of record, you are invited to attend the meeting and are entitled to and requested to vote on the items of business described in this proxy statement. Why did I receive a notice in the mail regarding the Internet availability of the proxy materials instead of a paper copy of the proxy materials? Pursuant to SEC rules, we have elected to provide access to our proxy materials over the Internet.Accordingly, we are sending a Notice of Internet Availability of Proxy Materials (the “Notice”) to our stockholders. All stockholders will have the ability to access the proxy materials on a website referred to in the Notice or request to receive a printed set of the proxy materials. Instructions on how to access the proxy materials over the Internet or to request a printed copy may be found on the Notice. In addition, stockholders may request to receive proxy materials in printed form by mail or electronically by email on an ongoing basis.Choosing to receive your future proxy materials by email will save us the cost of printing and mailing documents to you and will reduce the impact of our annual stockholders’ meetings on the environment.If you chose in connection with our 2012 Annual Meeting of Stockholders to receive future proxy materials by email, you should receive an email this year with instructions containing a link to those materials and a link to the proxy voting site.In connection with our upcoming Annual Meeting, if you choose to receive future proxy materials by email, you will receive an email next year with instructions containing a link to those materials and a link to the proxy voting site.Your election to receive proxy materials by email will remain in effect until you terminate it. Table of Contents What is the purpose of the Annual Meeting? At our meeting, stockholders of record will vote upon the items of business outlined in the notice of meeting (on the cover page of this proxy statement), each of which is described more fully in this proxy statement.In addition, management will report on the performance of the Company and respond to questions from stockholders. Who is entitled to attend the meeting? You are entitled to attend the meeting only if you owned our common stock (or were a joint holder) as of the Record Date or if you hold a valid proxy for the meeting.You should be prepared to present photo identification for admittance. Please also note that if you are not a stockholder of record but hold shares in street name (that is, through a broker or nominee), you will need to provide proof of beneficial ownership as of the Record Date, such as your most recent brokerage account statement, a copy of the voting instruction card provided by your broker, trustee or nominee, or other similar evidence of ownership. The meeting will begin promptly at 10:00 a.m., local time.Check-in will begin at 9:50 a.m., local time. Who is entitled to vote at the meeting? Only stockholders who owned our common stock at the close of business on the Record Date are entitled to notice of and to vote at the meeting, and at any postponements or adjournments thereof. As of the Record Date, 14,674,829 shares of our common stock were outstanding.Each outstanding share of our common stock entitles the holder to one vote on each matter considered at the meeting.Accordingly, there are a maximum of 14,674,829 votes that may be cast at the meeting. How many shares must be present or represented to conduct business at the meeting (that is, what constitutes a quorum)? The presence at the meeting, in person or by proxy, of the holders of a majority of the shares of our common stock entitled to vote at the meeting will constitute a quorum.A quorum is required to conduct business at the meeting.The presence of the holders of our common stock representing at least 7,337,415votes will be required to establish a quorum at the meeting.Both abstentions and broker non-votes are counted for the purpose of determining the presence of a quorum. What items of business will be voted on at the meeting? The items of business scheduled to be voted on at the meeting are as follows: 1. the election of three nominees to serve as Class III directors on our Board; 2. the ratification of Ernst & Young LLP as the Independent Registered Public Accounting Firm for the 2013 fiscal year; 3. the approval of our amended and restated 2004 Equity Incentive Plan: and 4. a non-binding vote on executive compensation. These proposals are described more fully below in this proxy statement.As of the date of this proxy statement, the only business that our Board intends to present or knows of that others will present at the meeting is as set forth in this proxy statement.If any other matter or matters are properly brought before the meeting, it is the intention of the persons who hold proxies to vote the shares they represent in accordance with their best judgment. -2- Table of Contents How does the Board recommend that I vote? Our Board recommends that you vote your shares “FOR” each of the director nominees, “FOR” the ratification of Ernst & Young LLP as the Independent Registered Public Accounting Firm for the 2013 fiscal year, “FOR” the approval of our amended and restated 2004 Equity Incentive Plan and “FOR” the approval of a non-binding vote on executive compensation. What shares can I vote at the meeting? You may vote all shares owned by you as of the Record Date, including (1) shares held directly in your name as the stockholder of record, and (2) shares held for you as the beneficial owner through a broker, trustee or other nominee such as a bank. What is the difference between holding shares as a stockholder of record and as a beneficial owner? Most of our stockholders hold their shares through a broker or other nominee rather than directly in their own name.As summarized below, there are some distinctions between shares held of record and those owned beneficially. Stockholders of Record.If your shares are registered directly in your name with our transfer agent, Computershare Trust Company, Inc., you are considered, with respect to those shares, the stockholder of record, and these proxy materials are being sent directly to you by us.As the stockholder of record, you have the right to grant your voting proxy directly to Cutera or to vote in person at the meeting.We have enclosed a proxy card for your use. Beneficial Owner.If your shares are held in a brokerage account or by another nominee, you are considered the beneficial owner of shares held in street name, and these proxy materials are being forwarded to you together with a voting instruction card.As the beneficial owner, you have the right to direct your broker, trustee or nominee how to vote and are also invited to attend the meeting.Please note that since a beneficial owner is not the stockholder of record, you may not vote these shares in person at the meeting unless you obtain a “legal proxy” from the broker, trustee or nominee that holds your shares, giving you the right to vote the shares at the meeting.Your broker, trustee or nominee has enclosed or provided voting instructions for you to use in directing the broker, trustee or nominee how to vote your shares. How can I vote my shares without attending the meeting? Whether you hold shares directly as the stockholder of record or beneficially in street name, you may direct how your shares are voted without attending the meeting.Stockholders of record of our common stock may submit proxies by completing, signing and dating their proxy cards and mailing them in the accompanying pre-addressed envelope.Our stockholders who hold shares beneficially in street name may vote by mail by completing, signing and dating the voting instruction cards provided by the broker, trustee or nominee and mailing them in the accompanying pre-addressed envelope. How can I vote my shares in person at the meeting? Shares held in your name as the stockholder of record may be voted in person at the meeting.Shares held beneficially in street name may be voted in person only if you obtain a legal proxy from the broker, trustee or nominee that holds your shares giving you the right to vote the shares.Even if you plan to attend the meeting, we recommend that you also submit your proxy card or voting instructions as described above so that your vote will be counted if you later decide not to, or are unable to, attend the meeting. Can I change my vote? You may change your vote at any time prior to the vote at the meeting.If you are the stockholder of record, you may change your vote by granting a new proxy bearing a later date (which automatically revokes the earlier proxy), by providing a written notice of revocation to our Secretary prior to your shares being voted, or by attending the meeting and voting in person.Attendance at the meeting will not cause your previously granted proxy to be revoked unless you specifically so request. -3- Table of Contents For shares you hold beneficially in street name, you may change your vote by submitting new voting instructions to your broker, trustee or nominee, or, if you have obtained a legal proxy from your broker, trustee or nominee giving you the right to vote your shares, by attending the meeting and voting in person. Is my vote confidential? Proxy instructions, ballots and voting tabulations that identify individual stockholders are handled in a manner that protects your voting privacy.Your vote will not be disclosed either within Cutera or to third parties, except: (1) as necessary to meet applicable legal requirements, (2) to allow for the tabulation of votes and certification of the vote, and (3) to facilitate a successful proxy solicitation.Occasionally, stockholders provide written comments on their proxy card, which are then forwarded to our management. What vote is required to approve each item and how are votes counted? The vote required to approve each item of business and the method for counting votes is set forth below: Election of Directors.The three director nominees receiving the highest number of affirmative “FOR” votes at the meeting (a plurality of votes cast) will be elected to serve as Class III directors.You may vote either “FOR” or “WITHHOLD” your vote for the director nominees.A properly executed proxy marked “WITHHOLD” with respect to the election of one or more directors will not be voted with respect to the director or directors indicated, although it will be counted for purposes of determining whether there is a quorum. Ratification of Ernst & Young LLP as our Independent Registered Public Accounting Firm.For the ratification of Ernst & Young LLP as our Independent Registered Public Accounting Firm, the affirmative “FOR” vote of a majority of the shares represented in person or by proxy and entitled to vote on the item will be required for approval.You may vote “FOR,” “AGAINST” or “ABSTAIN” for this item of business.If you “ABSTAIN,” your abstention has the same effect as a vote “AGAINST.” Approval of our amended and restated 2004 Equity Incentive Plan.For the approval of our amended and restated 2004 Equity Incentive Plan, the affirmative “FOR” vote of a majority of the shares represented in person or by proxy and entitled to vote on the item will be required for approval.You may vote “FOR,” “AGAINST” or “ABSTAIN” for this item of business.If you “ABSTAIN,” your abstention has the same effect as a vote “AGAINST.” Non-binding Vote on Executive Compensation.For the non-binding vote on executive compensation, the affirmative “FOR” vote of a majority of the shares represented in person or by proxy and entitled to vote on the item will be required for approval.You may vote “FOR,” “AGAINST” or “ABSTAIN” for this item of business.If you “ABSTAIN,” your abstention has the same effect as a vote “AGAINST.” If you provide specific instructions with regard to certain items, your shares will be voted as you instruct on such items.If you sign your proxy card or voting instruction card without giving specific instructions, your shares will be voted in accordance with the recommendations of the Board (“FOR” all of the Company’s nominees to the Board, “FOR” ratification of Ernst & Young LLP as our Independent Registered Public Accounting Firm, “FOR” the adoption of the amended and restated 2004 Equity Incentive Plan, “FOR” the approval, by non-binding vote, of executive compensation, and in the discretion of the proxy holders on any other matters that may properly come before the meeting). -4- Table of Contents What is a “broker non-vote”? A “broker non-vote” occurs when a broker expressly instructs on a proxy card that it is not voting on a matter, whether routine or non-routine.Under the rules that govern brokers who have record ownership of shares that are held in street name for their clients who are the beneficial owners of the shares, brokers have the discretion to vote such shares on routine matters, which includes ratifying the appointment of an independent registered public accounting firm but does not include the election of directors, and the non-binding vote on executive compensation.Therefore, if you do not otherwise instruct your broker, the broker may turn in a proxy card voting your shares “FOR” ratification of Ernst & Young LLP as the Independent Registered Public Accounting Firm.However, if you do not instruct your broker how to vote with respect to the election of directors, the approval of the amended and restated 2004 Equity Incentive Plan and the non-binding vote on executive compensation your broker may not vote with respect to such proposal and your shares will not be counted as voting in favor of these matters. How are “broker non-votes” counted? Broker non-votes will be counted for the purpose of determining the presence or absence of a quorum for the transaction of business, but they will not be counted in tabulating the voting result for any particular proposal. How are abstentions counted? If you return a proxy card that indicates an abstention from voting on all matters, the shares represented will be counted for the purpose of determining both the presence of a quorum and the total number of votes cast with respect to a proposal (other than the election of directors), but they will not be voted on any matter at the meeting.In the absence of controlling precedent to the contrary, we intend to treat abstentions in this manner.Accordingly, abstentions will have the same effect as a vote “AGAINST” a proposal. What happens if additional matters are presented at the meeting? Other than the four proposals described in this proxy statement, we are not aware of any other business to be acted upon at the meeting.If you grant a proxy, the persons named as proxy holders, Kevin P. Connors (our President and Chief Executive Officer) and Ronald J. Santilli (our Executive Vice President and Chief Financial Officer), will have the discretion to vote your shares on any additional matters that may be properly presented for a vote at the meeting.If, for any unforeseen reason, any of our nominees is not available as a candidate for director, the persons named as proxy holders will vote your proxy for such other candidate or candidates as may be nominated by our Board. Who will serve as inspector of election? We expect a representative of Computershare Trust Company, Inc., our transfer agent, to tabulate the votes, and expect Rajesh Madan, our Vice President of Finance and Legal to act as inspector of election at the meeting. What should I do in the event that I receive more than one set of proxy/voting materials? You may receive more than one set of these proxy solicitation materials, including multiple copies of this proxy statement and multiple proxy cards or voting instruction cards.For example, if you hold your shares in more than one brokerage account, you may receive a separate voting instruction card for each brokerage account in which you hold shares.In addition, If you are a stockholder of record and your shares are registered in more than one name, you may receive more than one proxy card.Please complete, sign, date and return each Cutera proxy card and voting instruction card that you receive to ensure that all your shares are voted. -5- Table of Contents Who is soliciting my vote and who will bear the costs of this solicitation? Your vote is being solicited on behalf of the Board, and the Company will bear the entire cost of solicitation of proxies, including preparation, assembly, printing and mailing of this proxy statement.In addition to these mailed proxy materials, our directors and employees may also solicit proxies in person, by telephone, by electronic mail or by other means of communication.Directors and employees will not be paid any additional compensation for soliciting proxies.We may reimburse brokerage firms, banks and other agents for the cost of forwarding proxy materials to beneficial owners.We may also engage the services of a professional proxy solicitation firm to aid in the solicitation of proxies from certain brokers, bank nominees and other institutional owners.Our costs for such services, if retained, will not be material. Where can I find the voting results of the meeting? We intend to announce preliminary voting results at the Annual Meeting and file a Form 8-K with the SEC within four business days after the end of our Annual Meeting to report the voting results. What is the deadline to propose actions for consideration at next year’s Annual Meeting of stockholders or to nominate individuals to serve as directors? As a stockholder, you may be entitled to present proposals for action at a future meeting of stockholders, including director nominations. Stockholder Proposals: For a stockholder proposal to be considered for inclusion in our proxy statement for the Annual Meeting to be held in 2014, the written proposal must be received by our corporate Secretary at our principal executive offices no later than January 8, 2014, which is the date 120 calendar days before the anniversary of the mailing date of the Notice of Internet Availability of Proxy Materials.If the date of next year’s Annual Meeting is moved more than 30 days before or after the anniversary date of this year’s Annual Meeting, the deadline for inclusion of proposals in our proxy statement is instead a reasonable time before we begin to print and mail its proxy materials.Such proposals also must comply with the requirements of Rule 14a-8 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and any other applicable rules established by the SEC.Stockholders interested in submitting such a proposal are advised to contact knowledgeable legal counsel with regard to the detailed requirements of applicable securities laws.Proposals should be addressed to: Secretary Cutera, Inc. 3240 Bayshore Blvd. Brisbane, California 94005-1021 Nomination of Director Candidates: You may propose director candidates for consideration by our Board.Any such recommendations should include the nominee’s name and qualifications for Board membership and should be directed to the “Secretary” at the address of our principal executive offices set forth above.In addition, our Bylaws permit stockholders to nominate directors for election at an Annual Meeting of stockholders.To nominate a director, the stockholder must provide the information required by our Bylaws, as well as a statement by the nominee consenting to being named as a nominee and to serve as a director if elected.In addition, the stockholder must give timely notice to our corporate Secretary in accordance with the provisions of our Bylaws, which require that the notice be received by our corporate Secretary no later than January 8, 2014. -6- Table of Contents Copy of Bylaw Provisions: You may contact our corporate Secretary at our principal executive offices for a copy of the relevant bylaw provisions regarding the requirements for making stockholder proposals and nominating director candidates. -7- Table of Contents STOCK OWNERSHIP Security Ownership of Certain Beneficial Owners and Management The following table provides information relating to the beneficial ownership of our common stock as of the Record Date, by: · each stockholder known by us to own beneficially more than 5% of our common stock; · each of our executive officers named in the Summary Compensation Table on page 42 (including our Chief Executive Officer and our Chief Financial Officer); · each of our directors; and · all of our directors and Named Executive Officers as a group. The number of shares beneficially owned by each entity, person, director or executive officer is determined in accordance with the rules of the SEC, and the information is not necessarily indicative of beneficial ownership for any other purpose.Under such rules, beneficial ownership includes any shares over which the individual has the sole or shared voting power or investment power and any shares that the individual has the right to acquire within 60 days of April 22, 2013 (the Record Date) through the exercise of any stock option or other right.The number and percentage of shares beneficially owned is computed on the basis of 14,674,829 shares of our common stock outstanding as of the Record Date.The information in the following table regarding the beneficial owners of more than 5% of our common stock is based upon information supplied by principal stockholders or Schedules 13D and 13G filed with the SEC. Shares of our common stock that a person has the right to acquire within 60 days of the Record Date are deemed outstanding for purposes of computing the percentage ownership of the person holding such rights, but are not deemed outstanding for purposes of computing the percentage ownership of any other person, except with respect to the percentage ownership of all directors and executive officers as a group.To our knowledge, except as set forth in the footnotes to this table and subject to applicable community property laws, each person or entity named in the table has sole voting and disposition power with respect to the shares set forth opposite such person’s or entity’s name.The address for those persons for which an address is not otherwise provided is c/o Cutera, Inc., 3240 Bayshore Blvd., Brisbane, California 94005-1021. Name and Address of Beneficial Owner Number of Shares Outstanding Warrants and Options Exercisable Within 60 Days Approximate Percent Owned Dimensional Fund Advisors LP — % David B. Apfelberg * Gregory Barrett — * Kevin P. Connors % David A. Gollnick % W. Mark Lortz * Timothy J. O’Shea * Ronald J. Santilli % Jerry P. Widman * All directors and Named Executive Officers as a group (8 persons) % *Less than 1%. -8- Table of Contents Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires our directors, officers and beneficial owners of more than 10% of our common stock to file reports of ownership and reports of changes in the ownership with the SEC.Such persons are required by SEC regulations to furnish us with copies of all Section 16(a) forms they file. Based solely on our review of the copies of such forms received by us, or written representations from reporting persons that no Forms 3, 4 or 5 were required of such persons, we believe that during our fiscal year ended December 31, 2012 all reports were timely filed. CORPORATE GOVERNANCE AND BOARD MATTERS Director Independence Our Board currently consists of eight authorized directors, with one vacancy.The Company’s directors are David B. Apfelberg, Gregory Barrett, Kevin P. Connors, David A. Gollnick, Timothy J. O’Shea, W. Mark Lortz, and Jerry P. Widman.Our Board has determined that each of the directors other than Kevin P. Connors, the Company’s President and Chief Executive Officer, and David A. Gollnick, the Company’s former Executive Vice President of Research and Development and a current consultant to our Company, satisfy the current “independent director” standards established by rules of The NASDAQ Stock Market LLC (“Nasdaq”). Board Leadership Structure Our Board does not have a chairman but David B. Apfelberg is the Board-designated lead independent director.We believe Dr. Apfelberg’s technical qualifications as a physicianand Clinical Professor of Plastic Surgery at the Stanford University Medical Center, understanding of our products, tenure with the Company and his knowledge of the aesthetics market make him suitable for this lead independent director position. Our Chief Executive Officer, Mr. Connors, performs many of the functions that a chairman would typically perform and works together with Dr. Apfelberg in setting the agenda for each board meeting and presiding over such meetings.At the end of each board meeting, the independent directors meet without Mr. Connors and Mr. Gollnick present.Following each meeting, Dr. Apfelberg provides feedback to Mr. Connors on his performance and the performance of other Cutera employees during the meeting and frequently recommends new agenda items for the next meeting. As described in more detail below, the Board has four standing committees, an Audit Committee, a Compensation Committee, a Nominating and Corporate Governance Committee and a Strategic Transactions Committee.The chairman and each member of these committees is an independent director.The Board delegates substantial duties and responsibilities to each committee.The committees make recommendations to the Board and report regularly to the Board on their activities and any actions they have taken.We believe that our independent board committees and their chairman are an important aspect of our board leadership structure. Risk Oversight and Analysis Our management is responsible for managing the risks we face in the ordinary course of operating our business.The Board oversees potential risks and our risk management activities by receiving operational and strategic presentations from management which include discussions of key risks to our business.While our Board has the ultimate responsibility for risk management and oversight, various committees of the Board also support the Board in its fulfillment of this responsibility.For example, our Audit Committee assists the Board in its risk oversight function by reviewing and discussing with management our system of disclosure controls and our internal controls over financial reporting, and risks associated with our cash investment policies.Our business is run conservatively and excessive risk taking has been discouraged.As a result, risk analysis has not been a significant factor for our Compensation Committee in establishing compensation.The Nominating and Corporate Governance Committee assists the Board in fulfilling its oversight responsibilities with respect to the management of risks associated with Board organization, membership and structure.In 2012 our Board established the Strategic Transactions Committee to evaluate business development opportunities and to report back to the full Board with their recommendations. -9- Table of Contents Committees of the Board Our Board has four standing committees: the Audit Committee, the Compensation Committee, the Nominating and Corporate Governance Committee and the Strategic Transactions Committee.From time to time, our Board may also create various ad hoc committees for special purposes.The membership during the last fiscal year and the function of each of the committees are described below. Name of Director Audit Committee Compensation Committee Nominating and Corporate Governance Committee Strategic Transactions Committee Non-Employee Directors: Jerry P. Widman X * X X Timothy J. O’Shea X X * X W. Mark Lortz X X X David B. Apfelberg X * X David A. Gollnick** Gregory Barrett*** X X Employee Director: Kevin P. Connors Number of Meetings Held During the Last Fiscal Year 7 3 0 1 X Committee member * Chairman of Committee ** Mr. Gollnick is a member of our Board and a consultant to our Company. *** Mr. Barrett became the Chairman of the Compensation Committee effective January 1, 2013. Audit Committee.The Audit Committee oversees the Company’s accounting and financial reporting processes and the audits of its financial statements.The committee operates under a written charter adopted by the Board of Directors in January 2004, and amended on July 24, 2009.A copy of the charter can be found at www.cutera.com under the Corporate Governance section. In this role, the Audit Committee monitors and oversees the integrity of the Company’s financial statements and related disclosures, the qualifications, independence, and performance of the Company’s Independent Registered Public Accounting Firm, and the Company’s compliance with applicable legal requirements and its business conduct policies.Our Board has determined that each member of the Audit Committee meets the independence and financial literacy requirements of the Nasdaq rules and the independence requirements of the SEC.Our Board has determined that Jerry P. Widman continues to qualify as an “audit committee financial expert,” as defined in SEC rules.The report of the Audit Committee appears on page 15 of this proxy statement. Compensation Committee.The Compensation Committee, together with our Board, establishes compensation for our Chief Executive Officer and the other executive officers and administers the Company’s 2004 Equity Incentive Plan and 2004 Employee Stock Purchase Plan.The Compensation Committee has a written charter, which was adopted by our Board in January 2004, and amended on April 13, 2007 and on April 25, 2008, and can be found on our website at www.ir.cutera.com. -10- Table of Contents Nominating and Corporate Governance Committee.The Nominating and Corporate Governance Committee reviews and makes recommendations to the Board on matters concerning corporate governance, Board composition, identification, evaluation and nomination of director candidates, Board committees, Board compensation, and conflicts of interest.The Nominating and Corporate Governance Committee has a written charter, which was adopted by our Board in October 2011 and can be found on our website. Strategic Transactions Committee.The Strategic Transactions Committee reviews and evaluates any potential strategic business combination transactions as the possibilities arise and other related or pertinent strategic alternatives for the Company (which may include, but are not limited to, a merger, other business combination, recapitalization, acquisition, spin-off, split-off, acquisition of a subsidiary, division or unit, or other similar transaction). Meetings Attended by Directors During 2012, the Board held five meetings, the Audit Committee held seven meetings, the Compensation Committee held three meetings, the Strategic Transactions Committee held one meeting and the Nominating and Corporate Governance Committee held no meetings.No director attended fewer than 75% of the meetings of the Board or committee(s) on which he served during 2012. The directors of the Company are encouraged to attend the Company’s Annual Meeting of Stockholders.In 2012, director Kevin P. Connors attended the meeting in person and directors David B. Apfelberg, Jerry P. Widman and W. Mark Lortz attended the meeting telephonically.No other board members attended that meeting, in person or telephonically. Director Nomination Process Director Qualifications.While the Nominating and Corporate Governance Committee has not established specific minimum qualifications for director candidates, the candidates for Board membership should have the highest professional and personal ethics and values, and conduct themselves consistent with our Code of Ethics.While the Nominating and Corporate Governance Committee has not formalized specific minimum qualifications they believe must be met by a candidate to be recommended by the independent members, the Nominating and Corporate Governance Committee believes that candidates and nominees must reflect a Board that is comprised of directors who (i) have broad and relevant experience, (ii) are predominantly independent, (iii) are of high integrity, (iv) have qualifications that will increase overall Board effectiveness and enhance long-term stockholder value, and (v) meet other requirements as may be required by applicable rules, such as financial literacy or financial expertise with respect to Audit Committee members. Stockholder Nominations and Recommendations.As described above in the Question and Answer section of this proxy statement under “What is the deadline to propose actions for consideration at next year’s Annual Meeting of Stockholders or to nominate individuals to serve as directors?,” our Bylaws set forth the procedure for the proper submission of stockholder nominations for membership on our Board.In addition, the Nominating and Corporate Governance Committee may consider properly submitted stockholder recommendations (as opposed to formal nominations) for candidates for membership on the Board.A stockholder may make such a recommendation by submitting the following information to our Secretary at 3240 Bayshore Blvd., Brisbane, California 94005-1021: the candidate’s name, home and business contact information, detailed biographical data, relevant qualifications, professional and personal references, information regarding any relationships between the candidate and Cutera within the last three years and evidence of ownership of Cutera stock by the recommending stockholder. -11- Table of Contents Identifying and Evaluating Director Nominees.Typically new candidates for nomination to the Board are suggested by existing directors or by our executive officers, although candidates may initially come to our attention through professional search firms, stockholders or other persons.The Nominating and Corporate Governance Committee carefully reviews the qualifications of any candidates who have been properly brought to its attention.Such a review may, in the Nominating and Corporate Governance Committee’s discretion, include a review solely of information provided to the Nominating and Corporate Governance Committee or may also include discussion with persons familiar with the candidate, an interview with the candidate or other actions that the Nominating and Corporate Governance Committee deems proper.The Nominating and Corporate Governance Committee shall consider the suitability of each candidate, including the current members of the Board, in light of the current size and composition of the Board.In evaluating the qualifications of the candidates, Nominating and Corporate Governance Committee considers many factors, including, issues of character, judgment, independence, expertise, length of service, and other commitments.In addition, the Nominating and Corporate Governance Committee takes into account diversity in professional experience, skills and background in considering and evaluating candidates.However, while diversity relating to background, skill, experience and perspective is one factor considered in the nomination process, the Company does not have a formal policy relating to diversity.The Nominating and Corporate Governance Committee evaluates such factors, among others, and does not assign any particular weighting or priority to any of these factors.Candidates properly recommended by stockholders are evaluated by the Nominating and Corporate Governance Committee using the same criteria as other candidates.Candidates are not discriminated against on the basis of race, religion, national origin, sexual orientation, disability or any other basis proscribed by law. Director Nominees at our 2013 Annual Meeting.Our Nominating and Corporate Governance Committee recommended the director nominees for nomination to our Board. Director Compensation The following table sets forth a summary of the cash compensation paid and the grant date fair value of shares of Cutera common stock which vest over a one-year period, awarded to our non-employee directors in the fiscal year ended December 31, 2012. 2012 Director Compensation Table Name Fees Earned or Paid in Cash (1) Stock Awards (2) All Other Compensation Total David B. Apfelberg $ Gregory Barrett — David A. Gollnick W. Mark Lortz — Timothy J. O’Shea — Jerry P. Widman — The amounts reported in this column were earned in connection with serving on our Board and its committees, or as committee Chairman retainers, each as described below. The amounts reported in this column represent the aggregate grant date fair value of shares of Cutera common stock which vest over a one-year period, awarded during the fiscal year ended December 31, 2012 calculated in accordance with Financial Accounting Standards Board Accounting Standards Codification (ASC) Topic 718. The amounts reported in this column were earned for services provided for other than serving on our Board or its committees, each as described below. At December 31, 2012, Dr. Apfelberg held options to purchase 52,000 shares of Cutera common stock.From January 1, 2012 to April 20, 2012, Dr. Apfelberg was the Medical Director of the Cutera Clinic, and, in connection with this role, was paid $21,600 during the fiscal year ended December 31, 2012. At December 31, 2012, Mr. Barrett held options to purchase 14,000 shares of Cutera common stock. Mr. Gollnick resigned from the position of Executive Vice President of Research and Development effective March 20, 2009. He continues to be a member of our Board and is a consultant to the Company.In connection with his consulting agreement, he was paid $109,360 during the fiscal year ended December 31, 2012. At December 31, 2012, Mr. Gollnick held options to purchase 35,001 shares of Cutera common stock. At December 31, 2012, Mr. Lortz held options to purchase 62,000 shares of Cutera common stock. At December 31, 2012, Mr. O’Shea held options to purchase 42,000 shares of Cutera common stock. At December 31, 2012, Mr. Widman held options to purchase 62,000 shares of Cutera common stock. -12- Table of Contents For 2012, our non-employee directors earned an annual retainer of $45,000 for regular Board meetings; $6,000 for Compensation Committee meetings (for members other than the Chairman); $7,500 for Audit Committee meetings (for members other than the Chairman); and $5,000 for Strategic Transactions Committee meetings (for members other than the Chairman).Our non-employee directors did not earn an annual retainer for Nominating and Corporate Governance Committee meetings (for members other than the Chairman).The Chairman of the Audit Committee and the Compensation Committee each earned an annual retainer of $20,000 for their services on the respective committees.The Chairman of the Nominating and Corporate Governance Committee earned an annual retainer of $5,000 for his services.Our non-employee directors no longer receive meeting fees for Board and committee meetings regardless of the number of meetings held throughout the year. Our 2004 Equity Incentive Plan provides for the automatic grant of options to purchase shares of Cutera common stock to our non-employee directors.Each non-employee director who is appointed to the Board will receive an initial option to purchase 14,000 shares of Cutera common stock upon such appointment.Each of these stock options will have an exercise price equal to fair market value of Cutera common stock on the date of grant and a term of seven years and will become exercisable as to one-third of the shares subject to the option on each anniversary of its date of grant, provided the non-employee director remains a director on such dates.In addition, each non-employee director who is a director on the date of each Annual Meeting of Stockholders and has been a director for at least the preceding six months, will receive an award of shares represented by the quotient of $60,000 divided by the closing market price of Cutera common stock on the date of such Annual Meeting.These shares vest on the one-year anniversary of the grant date. Code of Ethics We are committed to maintaining the highest standards of business conduct and ethics.Our Code of Ethics, as amended, (the “Code”) reflects our values and the business practices and principles of behavior that support this commitment.The Code is intended to satisfy SEC rules for a “code of ethics” required by Section 406 of the Sarbanes-Oxley Act of 2002, as well as the Nasdaq listing standards requirement for a “code of conduct.”The Code is an Exhibit to our Form 8-K filed with the SEC on April 29, 2004, was amended and restated on January 1, 2011, and is available on the Company’s website at www.cutera.com.We will post any amendment to the Code, as well as any waivers that are required to be disclosed by the rules of the SEC or Nasdaq, on our website. Compensation Committee Interlocks and Insider Participation The Compensation Committee consists of the following members: David Apfelberg, Gregory Barrett and Jerry Widman. No member of this committee, nor any of our executive officers, has a relationship that would constitute an interlocking relationship with executive officers or directors of another entity.No Compensation Committee member is an officer or employee of Cutera. Certain Relationships and Related Transactions In the Company’s last fiscal year, and except for compensation paid to its directors and executive officers for services performed in such roles, and except as provided in the following paragraph, there has not been, nor is there currently proposed, any transaction or series of similar transactions to which the Company was or is to be a party in which the amount involved exceeds $120,000 and in which any director, executive officer, holder of more than 5% of our common stock or any member of their immediate families had or will have a direct or indirect material interest. We have a consulting agreement with David A. Gollnick pursuant to which Mr. Gollnick is compensated for services that he provides to us, including product development and clinical support.Payments to Mr. Gollnick under this agreement in 2012 and 2011 were $109,360 and $181,920, respectively. Review, Approval or Ratification of Related Party Transactions As provided by our Audit Committee charter, our Audit Committee must review and approve in advance any proposed related party transaction.All of our directors and officers are required to report to our Audit Committee any such related party transaction prior to its completion.We have not adopted specific standards for approval of related party transactions, but instead our Audit Committee reviews each such transaction on a case-by-case basis.Our policy is to require that all executive compensation-related matters be recommended and approved by our Compensation Committee as provided by our Compensation Committee charter and be reported under applicable SEC rules. -13- Table of Contents Family Relationships There are no family relationships among any of our directors or executive officers. Indemnification Agreements Each of our directors and officers has an indemnification agreement with our Company. Communications with the Board by Stockholders Stockholders wishing to communicate with the Board or with an individual Board member concerning the Company may do so by writing to the Board or to the particular Board member, and mailing the correspondence to: Attention: Board of Directors, c/o Secretary, Cutera, Inc., 3240 Bayshore Blvd., Brisbane, California 94005-1021.The envelope should indicate that it contains a stockholder communication.All such stockholder communications will be forwarded to the director or directors to whom the communications are addressed. Stock Ownership Guidelines To enhance our overall corporate governance practices and director compensation program, in April 2012, our Board adopted stock ownership guidelines for our non-employee directors, which the Compensation Committee intends to review annually. These guidelines are designed to align our non-employee directors’ interests with our stockholders’ long-term interests by promoting long-term ownership of Cutera common stock. These guidelines provide that, within five years of the later of the adoption of the guidelines or his or her first date of election to our Board, our non-employee directors must hold shares of Cutera common stock having a value not less than three times the value of their annual retainer for general Board service. -14- Table of Contents REPORT OF THE AUDIT COMMITTEE The material in this section is not deemed filed with the SEC and is not incorporated by reference in any filing of our Company under the Securities Act of 1933 or the Securities Exchange Act of 1934, whether made before or after the date of this Proxy Statement and irrespective of any general incorporation language in those filings. As required by Nasdaq rules, the Audit Committee of the Cutera, Inc. Board of Directors is composed of three independent directors. The committee operates under a written charter adopted by the Board of Directors and posted on our website. The Audit Committee recommends to the Board of Directors, subject to stockholder ratification, the selection of an accounting firm to be engaged as the Company’s Independent Registered Public Accounting firm. The Independent Registered Public Accounting Firm is responsible for performing an independent audit of the Company’s financial statements in accordance with generally accepted auditing standards and to issue a report thereon. Management is responsible for our internal controls and the financial reporting process. The Audit Committee is responsible for monitoring and overseeing these processes. The Audit Committee held seven meetings during the fiscal year 2012. Management represented to the Audit Committee that our financial statements were prepared in accordance with U.S. generally accepted accounting principles. In 2013, the Audit Committee met and reviewed and discussed the audited financial statements for fiscal year 2012 with management and the Company’s Independent Registered Public Accounting Firm. The Audit Committee discussed with the Independent Registered Public Accounting Firm the matters required to be discussed by Statement on Auditing Standards No. 61, Communication with Audit Committees, as amended (AICPA, Professional Standards, Vol. 1, AU section 380), as adopted by the Public Company Accounting Oversight Board in Rule 3200T. The Audit Committee has received and reviewed the written disclosures and the letter from the Independent Registered Public Accounting Firm, Ernst & Young LLP as required by applicable requirements of the Public Company Accounting Oversight Board regarding the independent accountant’s communications with the Audit Committee concerning independence. Additionally, the Audit Committee has discussed with Ernst & Young LLP the issue of its independence from Cutera, Inc. Based on its review of the audited financial statements and the various discussions noted above, the Audit Committee recommended to the Board of Directors that the audited financial statements be included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2012. The foregoing report is provided by the undersigned members of the Audit Committee. W. Mark Lortz Timothy J. O’Shea Jerry P. Widman -15- Table of Contents PROPOSAL ONE—ELECTION OF DIRECTORS Classes of the Board of Directors Our Amended and Restated Certificate of Incorporation provides that our Board shall be divided into three classes designated as Class I, Class II and Class III, respectively, with the classes of directors serving for staggered three-year terms.Our Board currently consists of seven directors, divided among the three classes as follows: · two Class I directors, Kevin P. Connors and David A. Gollnick, whose terms expire at our Annual Meeting of Stockholders to be held in 2014; · two Class II directors, David B. Apfelberg and Timothy J. O’Shea, whose terms expire at our Annual Meeting of Stockholders to be held in 2015; and · three Class III directors W. Mark Lortz, Gregory Barrett and Jerry P. Widman, whose terms expire at the Annual Meeting of Stockholders to be held in 2013. The name of each member of the Board, the class in which he or she serves, and his or her age as of the Record Date, principal occupation and length of service on the Board are as follows: Name Term Expires Age Principal Occupation Director Since Class I Directors Kevin P. Connors 51 President and Chief Executive Officer David A. Gollnick 49 Former Executive Vice President of Research and Development Class II Directors Timothy J. O’Shea(2)(3) (4) 60 Managing Director, Oxo Capital David B. Apfelberg(1)(3) 71 Clinical Professor of Plastic Surgery, Stanford University Medical Center Class III Directors W. Mark Lortz(2)(3) (4) 61 Former Chief Executive Officer, TheraSense, Inc. Gregory Barrett(1)(3) 59 Former Chairman, President and Chief Executive Officer, BÂRRX Medical Jerry P. Widman(1)(2)(3) 70 Former Chief Financial Officer, Ascension Health Member of the Compensation Committee. Member of the Audit Committee. Member of Nominating and Corporate Governance Committee. Member of the Strategic Transactions Committee. Director Nominees The Board has nominated W. Mark Lortz, Gregory Barrett and Jerry P. Widman for re-election as Class III directors. W. Mark Lortz has served as a member of our board of directors since June 2004.Mr. Lortz served as the Chairman, President and Chief Executive Officer of TheraSense until June of 2004 after its acquisition by Abbott Laboratories.Prior to TheraSense, Mr. Lortz held several positions at LifeScan, including Vice President, Operations and Group Vice President, Worldwide Business Operations.Prior to LifeScan, Mr. Lortz had 18 years of experience with the General Electric Company in several divisions.Mr. Lortz currently serves as a member of the board of directors of Insulet, a publicly-traded manufacturer of insulin infusion systems.Within the past five years, Mr. Lortz also served on the board of directors of NeuroMetrix, a publicly-traded manufacturer of neurological diagnostic and therapeutic devices, and IntraLase, a manufacturer of lasers for the medical industry and for eye surgery which was acquired by Advanced Medical Optics as well as two privately-held companies in the healthcare industry.Mr. Lortz holds an M.B.A. in Management from Xavier University and a B.S. in Engineering Science from Iowa State University.We believe Mr. Lortz’s qualifications to serve on our board of directors include his executive leadership and management experience as a former Chief Executive Officer, as well as his experience serving on the boards of other public and private companies. -16- Table of Contents Gregory Barrett has served as a member of our board of directors since October 2011.Mr. Barrett was the Chairman, President and Chief Executive Officer of BÂRRX Medical, Inc., a private medical device company that was recently acquired by Covidien that manufactures and distributes products to treat gastrointestinal diseases.Prior to joining BÂRRX Medical in February 2004, from January 2001 through August 2003, Mr. Barrett served as President and Chief Executive Officer of ACMI Corporation, a developer of medical visualization and energy systems; Group Vice President at Boston Scientific Corporation; Vice President, Global Sales and Marketing at both Orthofix Corporation (formerly American Medical Electronics) and Baxter Healthcare.Mr. Barrett spent 13 years at C.R. Bard Corporation and finished his tenure there as vice president of marketing in the Cardiosurgery Division.Mr. Barrett holds a B.A. in Marketing from the University of Texas, Austin.We believe Mr. Barrett’s qualifications to serve on our board of directors include his more than 34 years of diverse experiences in the medical device industry, including time spent serving as president and chief executive officer of several medical device companies. Jerry P. Widman has served as a member of our board of directors since March 2004.From 1982 to 2001, Mr. Widman served as the Chief Financial Officer of Ascension Health, a not-for-profit multi-hospital system.Mr. Widman currently serves as a member of the board of directors of three other privately-held companies in the healthcare industry.Within the past five years, Mr. Widman also served on the board of directors of ArthroCare Corporation, United Surgical Partners International and the Trizetto Group.Mr. Widman holds a B.B.A. from Case Western Reserve University, an M.B.A. from the University of Denver, and a J.D. from Cleveland State University and is a Certified Public Accountant.We believe Mr. Widman’s qualifications to serve on our board of directors include his financial expertise and prior experience as a Chief Financial Officer, as well as his experience serving on the boards of various public and private companies. If elected to our board of directors, directors W. Mark Lortz, Gregory Barrett and Jerry P. Widman would each hold office as a Class III director until our Annual Meeting of Stockholders to be held in 2016 or until his earlier resignation, removal, or death. Board of Directors’ Recommendation THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE “FOR” EACH OF THE THREE NOMINEES FOR CLASS III DIRECTOR LISTED ABOVE. Directors Whose Terms Extend Beyond the 2013 Annual Meeting Kevin P. Connors has served as our President and Chief Executive Officer and as a member of our board of directors since our inception in August 1998.From May 1996 to June 1998, Mr. Connors served as President and General Manager of Coherent Medical Group, a unit of Coherent Inc., which manufactures lasers, optics and related accessories.We believe Mr. Connors’ qualifications to serve on our board of directors include, his knowledge of and leadership experience, in the aesthetic medical equipment industry prior to joining Cutera and the substantial understanding of the Company and its operations that he has gained while serving as President, Chief Executive Officer and director of the Company since inception. David A. Gollnick has served as a member of our Board since our inception in August 1998.He served as our Vice President of Research and Development from August 1998 until April 2007, and served as our Executive Vice President of Research and Development from April 2007 until March 2009.From June 1996 to July 1998, Mr. Gollnick was Vice President of Research and Development at Coherent Medical Group, a unit of Coherent Inc.Mr. Gollnick holds a B.S. in Mechanical Engineering from Fresno State University.We believe Mr. Gollnick’s qualifications to serve on our board of directors include his technical experience in researching and developing products for the aesthetic medical equipment industry and his understanding of our employees, products and operations. -17- Table of Contents David B. Apfelberg, MD has served as a member of our board of directors since November 1998.Since 1980, Dr. Apfelberg has held various roles at the Stanford University Medical Center, and currently serves as a Clinical Professor of Plastic Surgery.Since 1987, Dr. Apfelberg has also been a consultant for entrepreneurs and venture capital companies in the areas of medical devices and medicine.From June 1991 to May 2001, Dr. Apfelberg was Director of the Plastic Surgery Center in Atherton, California.Dr. Apfelberg is the author of five books on lasers in medicine and is a founding member and past president of the American Society for Lasers in Medicine and Surgery.Dr. Apfelberg holds both a B.M.S., Bachelor of Medical Science, and an M.D. from Northwestern University Medical School.We believe Dr. Apfelberg’s qualifications to serve on our board of directors include his medical expertise, understanding of our products, and his knowledge of the aesthetics market generally. Timothy J. O’Shea has served as a member of our board of directors since April 2004.Mr. O’Shea has been with Oxo Capital since 2008 and serves as a managing director.From 1995 to 2008, he served in a variety of management positions at Boston Scientific, including Corporate Vice President of Business Development from 2000 to 2008.Mr. O’Shea holds a B.A. in history from the University of Detroit.We believe Mr. O’Shea’s qualifications to serve on our board of directors include his corporate marketing knowledge as well as his diverse experience in the medical device industry working for a large medical device company. -18- Table of Contents PROPOSAL TWO—RATIFICATION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Audit Committee of the Board has selected Ernst & Young LLP as the Independent Registered Public Accounting Firm to perform the audit of the Company’s consolidated financial statements for the fiscal year ending December 31, 2013.Ernst & Young LLP audited the Company’s consolidated financial statements for the fiscal year 2012 and PricewaterhouseCoopers LLP audited the Company’s consolidated financial statements for the fiscal years 2001 through 2011. The Board is asking the stockholders to ratify the selection of Ernst & Young LLP as the Company’s Independent Registered Public Accounting Firm for 2013.Although not required by law, by rules of Nasdaq, or by the Company’s bylaws, the Board is submitting the selection of Ernst & Young LLP to the stockholders for ratification as a matter of good corporate practice.Even if the selection is ratified, the Audit Committee in its discretion may select a different Independent Registered Public Accounting Firm at any time during the year if it determines that such a change would be in the best interests of the Company and its stockholders. We have requested that representatives of Ernst & Young LLP be present at the Annual Meeting.They will have an opportunity to make a statement if they desire to do so and will be available to respond to appropriate questions from the Company’s stockholders. Board of Directors’ Recommendation THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Audit and Non-Audit Services The Audit Committee is directly responsible for the appointment, compensation, and oversight of the Company’s Independent Registered Public Accounting Firm.In 2012 the Audit Committee retained Ernst & Young LLP to audit the Company’s consolidated financial statements for 2012. For 2001 to 2011, the Audit Committee retained PricewaterhouseCoopers LLP to audit the Company’s consolidated financial statements and provide other auditing and advisory services.The Audit Committee has reviewed all non-audit services provided by PricewaterhouseCoopers LLP in 2011 and has concluded that the provision of such services was compatible with maintaining their independence in the conduct of their auditing functions. To help ensure the independence of the Independent Registered Public Accounting Firm, the Audit Committee has adopted a policy for the pre-approval of all audit and non-audit services to be performed for the Company by its Independent Registered Public Accounting Firm.Pursuant to this policy, all audit and non-audit services to be performed by the Independent Registered Public Accounting Firm must be approved in advance by the Audit Committee.The Audit Committee may delegate to one or more of its members the authority to grant the required approvals, provided that any exercise of such authority is presented to the full Audit Committee at its next regularly scheduled meeting. All of the services provided by Ernst & Young LLP and PricewaterhouseCoopers LLP described in the table below were approved by the Audit Committee. The aggregate fees incurred by the Company for audit and non-audit services in 2012 and 2011 were as follows: -19- Table of Contents Service Category Ernst & Young LLP Audit Fees(1) $ $
